Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012. Where specifically designated, these are “pre-AIA ” provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the 7366094 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  
Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.  
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.  
Amendment Status
This action is in response to papers filed 7/29/2021 that submits a terminal disclaimer for RE47806, RE47807, and RE47808 and provides a revised reissue application declaration by inventor.  New claims 15-24 are pending where original claims 1-14 were previously cancelled and new claims 15-24 were presented in preliminary amendment received 12/16/2019.  
Response to Arguments
Applicant’s arguments, see remarks pages 7-11, received 7/29/2021, with respect to objection under 37 CFR 1.173 of amendment, filed Feb 17, 2021, have been fully considered and are persuasive.  The objection of amendment has been withdrawn.  
Applicant’s arguments, see remarks pages 8-9, received 7/29/2021, with respect to objection of ADS have been fully considered and are persuasive.  The objection of ADS has been withdrawn. 
Applicant’s arguments, see remarks page 8, received 7/29/2021, with respect to objection of specification under 35 USC 132(a) have been fully considered and are persuasive.  The objection of specification has been withdrawn. 
Applicant’s arguments, see remarks page 4, received 7/29/2021, with respect to written description under 35 U.S.C. 112, first paragraph have been fully considered and are persuasive.  The rejection of claims 15-24 has been withdrawn. 
Applicant’s arguments, see remarks page 12, received 7/29/2021, with respect to obvious double patenting for related reissues RE47806, RE47807 and RE47808, have been fully considered and are persuasive.  The rejection of claims 15-24 has been withdrawn.  
Applicant's arguments received 7/29/2021 have been fully considered but they are not persuasive.  The objection of declaration and rejection of now pending claims 15-24 is not persuasive at least since the stated error herein that “With respect to the errors in U.S. 7,366,094, the patent claims are unduly narrow since claim 1 recites "receiving, at a radio unit, a transport format combination set (TFCS) including a transport format combination (TFC) allocated for use by the radio unit for data transmission.” New claims 15 and 18 at least correct this error by removing this feature” is already corrected or being corrected same way in a related or co-
Rejections under 35 USC 251
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.  

The reissue declaration filed 7/29/2021 is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:  Response to remarks above is relied on herein.  The instant declaration fails since it fails to identify at least one error relied on herein.  Specifically, the instant declaration states, 
“With respect to the errors in U.S. 7,366,094, the patent claims are unduly narrow since claim 1 recites "receiving, at a radio unit, a transport format combination set (TFCS) including a transport format combination (TFC) allocated for use by the radio unit for data transmission.” New claims 15 and 18 at least correct this error by removing this feature.”  Emphasis added.  

The applicant is reminded of requirement to declare at least one error for at least one identified claim limitation and to declare how or why the recited feature/limitation for at least one claim relied on for this reissue renders the patent partly inoperative or invalid as basis for this application.  The error stated in aforementioned revised declaration is not persuasive at least since the stated error herein is already corrected or being corrected same way in a related or co-does not regard same or similar correction addressed in a related or co-pending reissue.  
The reissue declaration filed 7/29/2021 is defective since the error relied upon in the current reissue is already corrected in the same way as in at least in claims 15, 18, 21 and 23 of the 15/170376, now RE47806 reissue to the extent “based on an improvement of a channel condition” is overlapped by or encompassed by “based on a UE transmit power” as recited herein. 
Claim 15 herein, received 7/29/2021
Claim 15 in RE47806
A computer readable medium comprising program code for a method performed by a user equipment (UE), the method comprising:
A computer readable medium comprising program code for a method performed by a user equipment (UE), the method comprising:

sending data using a first uplink transmission format;
sending data using a first uplink transmission format;
determining, based on a UE transmit power, if a second uplink transmission format is available for a predetermined time period continuously, wherein the second uplink transmission format has a higher data rate than the first uplink transmission format;
determining, based on an improvement of a channel condition, if a second uplink
transmission format is available for a predetermined time period continuously, wherein the second uplink transmission format has a higher data rate than the first uplink transmission format;
in response to determining the second uplink transmission format is available for
a predetermined time period continuously, sending an indication that a higher data rate
uplink transmission format is supported; and
in response to determining the second uplink transmission format is available for
a predetermined time period continuously, sending an indication that a higher data rate
uplink transmission format is supported; and
receiving, from a wireless network in association with the indication, an allocation
of uplink resources.
receiving, from a wireless network in association with the indication, an allocation of uplink resources.  


This issue can be resolved by pointing out how the same error is being corrected in the current reissue in the remarks as per MPEP 1414(II)(D)(1).  
37 CFR 1.183 will be needed to waive pre-AIA  37 CFR 1.175(e) for a reissue application filed before September 16, 2012. If the reissue application was filed on or after September 16, 2012, a petition under 37 CFR 1.183  is no longer needed; however, a statement is needed to explain compliance with 37 CFR 1.175(f)(2).”  

In this case, the applicant stated error cited above when compared to claim 15 in 15/170376, now RE47806, therein recites “A computer readable medium comprising program code for a method performed by a user equipment (UE), the method comprising: sending data using a first uplink transmission format; determining, based on an improvement of a channel condition, if a second uplink transmission format is available for a predetermined time period continuously, wherein the second uplink transmission format has a higher data rate than the first uplink transmission format; in response to determining the second uplink transmission format is available for a predetermined time period continuously, sending an indication that a higher data rate uplink transmission format is supported; and receiving, from a wireless network in association with the indication, an allocation of uplink resources.”  Essentially, the same error is corrected in this reissue in similar manner corrected in related child reissue 15/170376 (see table above comparing claim 15 herein to claim 15 therein).  
In this case, the applicant stated error cited above when compared to claim 15 in 15/170512, now RE47807, therein recites “A computer readable medium comprising program code for a method performed by a user equipment (UE), the method comprising: sending a message to a wireless network requesting an uplink resource; sending data using a first uplink transmission format; determining, based on an improvement of a channel condition, if a second uplink transmission format is available for a predetermined time period continuously, wherein the second uplink transmission format has a higher data rate than the first uplink transmission format; in response to determining the second uplink transmission format is available for a 
In this case, the applicant stated error cited above when compared to claim 15 in 15/170533, now RE47808, therein recites “A computer readable medium comprising program code for a method performed by a user equipment (UE), the method comprising: receiving, from a wireless network, a set of allowed uplink transmission formats; sending data using a first uplink transmission format; determining, based on an improvement of a channel condition, if a second uplink transmission format is available for a predetermined time period continuously, wherein the second uplink transmission format has a higher data rate than the first uplink transmission format; in response to determining the second uplink transmission format is available for a predetermined time period continuously, sending an indication that a higher data rate uplink transmission format is supported; and receiving, from the wireless network in association with the indication, an allocation of uplink resources.”  Essentially, the same error is corrected in this reissue in similar manner corrected in related child reissue 15/170533 (compare claim 15 herein to claim 15 therein).  
Thus, the present error is already corrected or being corrected same way in a related or co-pending reissue application of same underlying patent.  Thus, the declaration lacks declaring an error relied on herein in relation to a feature/function lacking in ‘094 claims
In re Tanaka, 640 F.3d 1246, 1251, 98 USPQ2d 1331, 1334 (Fed. Cir. 2011).   
Claims 15-24 are rejected as being based upon a defective reissue declaration by the inventor under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.  
The nature of the defect(s) in the declaration by the inventor is set forth in the discussion above in this Office action.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Sager whose telephone number is (571)272-4454.  The examiner can normally be reached on M-Th, 6:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571)272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/Mark Sager/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:  
/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992